Citation Nr: 1103749	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance or housebound status.

2.  Entitlement to a special home adaptation grant.

3.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran reportedly had active duty service from July 1965 to 
August 1968, and from June 1979 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in July 2006.  A 
statement of the case was issued in July 2007, and a substantive 
appeal was received in September 2007.


FINDING OF FACT

The Veteran died in October 2010.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


